DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 5/10/2022. Claims 1-3, 5-8, 16, 30, 31, 33-42 are still pending in the present application. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-8, 16, 30-31, and 33-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (U.S. Patent Application Publication No. 2011/0287767)

 	 Referring to Claim 1, Huang et al. disclose a measurement method, operable by a user equipment (UE) (pars 11-17, measurement, UE), comprising: receiving measurement object configuration information (pars 11-17, measurement task, object); when adopting conditional trigger cell management, according to the measurement object configuration information, starting measurement of a target object (pars 11-21, measurement); wherein the target object is at least one of objects indicated by the measurement object configuration information (pars 11-17, measurement task, object); when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object (pars 11-21 and 42, measurement, finished); wherein the preset trigger event comprises at least one of a cell handover success or a target SCG access success (pars 11-21, 42, and 55, handover, finished).   
 	Referring to Claim 2 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need to be measured; information of a frequency identity of the target object; information of a cell identity of the target object; first indication information indicating whether a measurement object is applied for the conditional trigger cell management; reference signal configuration information corresponding to the target object; layer-3 filter configuration information of the target object; information of measurement result type of the target object; a second indication information indicating whether to continue measurement after satisfying at least one preset trigger event (pars 12 and 16, cells, frequencies).  
 	Referring to Claim 3 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein the preset trigger event is predefined, or the preset trigger event is configured by a network device (pars 14, 16, and 18, trigger, set).  
 	Referring to Claim 5 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein the step of when satisfying a preset trigger event, determining to stop measurement of at least one object in the target object, comprises: when satisfying the preset trigger event, determining to stop measurement of all target objects (pars 11-21 and 42, finished).  
Referring to Claim 6 as applied to Claim 1 above, Huang et al. disclose the measurement method, wherein, the step of when satisfying a preset trigger event, determining whether to stop measurement of at least one object in the target object, comprises: when a cell handover is successful or a target SCG successfully accesses, determining to stop measurement of objects except for a current serving cell in the target object (pars 11-21, 42, and 55, handover, finished).  
 	Referring to Claim 7 as applied to Claim 2 above, Huang et al. disclose the measurement method, wherein when the measurement object configuration information comprises second indication information, the step of when satisfying a preset trigger event, determining to stop measurement of at least one object in the target object, comprises one of the following: when satisfying the preset trigger event, determining whether to stop measurement of at least one object of the target object according to the second indication information; when satisfying the preset trigger event and completing a configuration procedure for the target object, determining to stop measurement of at least one object of the target object according to the second indication information (pars 11-21, 42, and 55, determination, finished).  
 	Referring to Claim 8 as applied to Claim 7 above, Huang et al. disclose the measurement method, wherein the step of determining to stop measurement of at least one object of the target object according to the second indication information, comprises according to a second target object that does not need to continue to be measured as indicated by the second indication information, determining to stop measurement of the second target object (11-21, 42, and 55, determination, finished; e.g. after one or more cells/frequencies measured; also handover).  
 	Referring to Claim 16, Huang et al. disclose a user equipment (UE) , comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor (pars 11-17, UE); wherein the computer program is executed by a processor to implement receiving measurement object configuration information (pars 11-17, measurement task, object); when adopting conditional trigger cell management, according to the measurement object configuration information, starting measurement of a target object (pars 11-21, measurement); wherein the target object is at least one of objects indicated by the measurement object configuration information (pars 11-17, measurement task, object); when satisfying a preset trigger event, determining to stop measurement of at least one object in the target object (pars 11-21 and 42, measurement, finished); wherein the preset trigger event comprises at least one of a cell handover success or a target SCG access success (pars 11-21, 42, and 55, handover, finished).  
 	Referring to Claim 30, Huang et al. disclose a computer readable storage medium, comprising a computer program stored thereon; wherein the computer program is executed by a processor to implement: receiving measurement object configuration information (pars 11-17, measurement task, object); when adopting conditional trigger cell management, according to the measurement object configuration information, starting measurement of a target object (pars 11-21, measurement); wherein the target object is at least one of objects indicated by the measurement object configuration information (pars 11-17, measurement task, object); when satisfying a preset trigger event, determining to stop measurement of at least one object in the target object (pars 11-21 and 42, measurement, finished); wherein the preset trigger event comprises at least one of a cell handover success or a target SCG access success (pars 11-21, 42, and 55, handover, finished).  
 	Referring to Claim 31 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need to be measured; information of a frequency identity of the target object; information of a cell identity of the target object; first indication information indicating whether a measurement object is applied for the conditional trigger cell management; reference signal configuration information corresponding to the target object; layer-3 filter configuration information of the target object; information of measurement result type of the target object; a second indication information indicating whether to continue measurement after satisfying at least one preset trigger event (pars 12 and 16, cells, frequencies).  
Referring to Claim 33 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the processor is configured to: when satisfying the preset trigger event, determine to stop measurement of all target objects (pars 11-21 and 42, finished).
 	Referring to Claim 34 as applied to Claim 31 above, Huang et al. disclose the UE, wherein when the measurement object configuration information comprises second indication information, the processor is configured to perform at least one of the following: when satisfying the preset trigger event, determining whether to stop measurement of at least one object of the target object according to the second indication information; when satisfying the preset trigger event and completing a configuration procedure for the target object, determining whether to stop measurement of at least one object of the target object according to the second indication information (pars 11-21, 42, and 55, determination, finished).
 	Referring to Claim 35 as applied to Claim 34 above, Huang et al. disclose the UE, wherein the processor is configured to: according to a second target object that does not need to continue to be measured as indicated by the second indication information, determining to stop measurement of the second target object (11-21, 42, and 55, determination, finished; e.g. after one or more cells/frequencies measured; also handover). 
 	Referring to Claim 36 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the processor is configured to: when a cell handover is successful or a target SCG successfully accesses, determine to stop measurement of objects except for a current serving cell in the target object (pars 11-21, 42, and 55, handover, finished).   
 	Referring to Claim 37 as applied to Claim 16 above, Huang et al. disclose the UE, wherein the preset trigger event is predefined, or the preset trigger event is configured by a network device (pars 14, 16, and 18, trigger, set).  
 	Referring to Claim 38 as applied to Claim 30 above, Huang et al. disclose the UE, wherein the measurement object configuration information comprises at least one of the following: information of a cell identity that does not need to be measured; information of a frequency identity of the target object; information of a cell identity of the target object; first indication information indicating whether a measurement object is applied for the conditional trigger cell management; reference signal configuration information corresponding to the target object; layer-3 fitter configuration information of the target object; information of measurement result type of the target object; a second indication information indicating whether to continue measurement after satisfying at least one preset trigger event  (pars 12 and 16, cells, frequencies).  
 	Referring to Claim 39 as applied to Claim 30 above, Huang et al. disclose the computer readable storage medium, wherein the preset trigger event is predefined, or the preset trigger event is configured by a network device (pars 14, 16, and 18, trigger, set).  
 	Referring to Claim 40 as applied to Claim 30 above, Huang et al. disclose the computer readable storage medium, wherein the computer program is executed by the processor to implement: when satisfying the preset trigger event, determining to stop measurement of all target objects (pars 11-21 and 42, finished).  
	Referring to Claim 41 as applied to Claim 30 above, Huang et al. disclose the computer readable storage medium, wherein the computer program is executed by the processor to implement: when a cell handover is successful or a target SCG successfully accesses, determining to stop measurement of objects except for a current serving cell in the target object (pars 11-21, 42, and 55, handover, finished).  
 	Referring to Claim 42 as applied to Claim 38 above, Huang et al. disclose the computer readable storage medium, wherein when the measurement object configuration information comprises second indication information, the computer program is executed by the processor to implement one of the following: when satisfying the preset trigger event, determining to stop measurement of at least one object of the target object according to the second indication information; when satisfying the preset trigger event and completing a configuration procedure for the target object, determining to stop measurement of at least one object of the target object according to the second indication information  (pars 11-21, 42, and 55, determination, finished).  
 			Response to Arguments 	
 	Applicant's arguments filed 5/10/2022 have been fully considered but are not persuasive.
 	Applicant argues on page 11 of the Remarks that stopping of measurement in Huang is according to report status and not as claimed. Examiner respectfully disagrees with Applicant’s interpretation of Huang et al. Huang et al. show in pars 11-21, 42, and 55 the instance of finishing the measurement task, and specifically in par 18 that the task may be set when the UE is subjected to…a handover or connection reestablishment. Hence after each handover and/or connection to a new cell, the measurements are stopped for the previous cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Suhail Khan/
Primary Examiner, Art Unit 2642